Citation Nr: 0429652	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  94-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty from August 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied a rating greater 
than 10 percent.  The veteran appealed and the Board denied 
an increased rating in June 1998.  The United States Court of 
Appeals for Veterans Claims (Court) vacated that decision in 
August 1999 and remanded the case to the Board for further 
development.

The Board conducted additional development in the case in 
response to the Court order issued in August 1999.  The Board 
again denied the veteran's claim in June 2001.  That decision 
was vacated by the Court in July 2002 in response to a Joint 
Motion for Remand.  The case was returned to the Board for 
additional development.

In keeping with authority in effect at the time, the Board 
issued a development memorandum in January 2003 in an effort 
to fully develop the veteran's claim.  Part of the action 
required was to arrange for a VA orthopedic examination for 
the veteran.  The veteran was advised of the required 
additional development in April 2003.

The veteran's case was processed for a remand by the Board in 
July 2003.  This remand was necessitated by the holding from 
a case decided by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
that case, the Board's authority to develop evidence on its 
own was limited and, in those cases where the Board did 
develop evidence, the case had to be remanded to the agency 
of original jurisdiction (AOJ) for consideration of the 
developed evidence in the first instance.  The remand 
provided instructions for the RO to afford the veteran an 
orthopedic examination, essentially as directed by the 
Board's January 2003 development memorandum.

The veteran was apparently afforded the ordered VA 
examination in June 2003.  In July 2004, the RO issued a 
rating decision that increased the veteran's right wrist 
disability rating to 30 percent.  

The RO issued a supplemental statement of the case (SSOC) in 
July 2004 that addressed the regulations used to evaluate the 
veteran's claim.  This included a discussion of Diagnostic 
Code 5213, 38 C.F.R. § 4.71a (2004).  This diagnostic code 
was used to rate the veteran's disability as 30 percent 
disabling.  The RO did not consider any other rating criteria 
for other possible elements of the veteran's disability, 
specifically rating criteria used to evaluate disabilities of 
the skin found at 38 C.F.R. § 4.118 (2004).

The Board provided such an analysis in its June 2001 decision 
that was ultimately vacated by the Court.  In that decision, 
the Board addressed the potential application of skin 
disability criteria as well as criteria used to evaluate 
organic disease of the central nervous system found at 
38 C.F.R. §§ 4.124, 4.124a (2004).

The July 2004 SSOC did not address the potential application 
of the skin or central nervous system regulations to the 
pending claim.  This is significant because substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin by regulatory amendment 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  In particular, the change in regulations 
rely on an accurate measurement of a scar disability in order 
to apply several of the amended diagnostic codes-evidence 
which is not of record at this time.  

Consideration of the veteran's disability rating requires 
further evaluation under all potentially applicable rating 
criteria.  This must include the application of any change in 
rating criteria that occurs during the pendency of the 
appeal.  

In order to afford the veteran due process and the 
development necessary in this case, the Board will remand the 
case for the necessary VA examination and consideration of 
additional rating criteria in addition to that used to 
evaluate the veteran's residuals of a right wrist fracture 
under 38 C.F.R. § 4.71a.

Finally, the RO wrote to the veteran in March 2001 in an 
effort to give him the notice required under the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA, and its implementing regulations, require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits as 
well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to 
provide adequate notice).  VA also has a duty to assist 
claimants in the development of their claims.  The Court has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim.  
In addition, the Court has also held that an additional 
element of the notice required under the VCAA requires that 
claimants be specifically told to submit any evidence that 
they have in their possession.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) 

The March 2001 letter was written in a format that was used 
by VA at that time but has since been found to be inadequate 
as noted in Court decisions such as Quartuccio and 
Pellegrini, supra.  The veteran must be issued a new letter 
that incorporates all of the elements of notice and 
assistance as contemplated by the VCAA, the implementing 
regulations, and the several cases cited.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
obtain with respect to his claim for the 
issue on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002).  Among other things, the 
veteran should be told to submit any 
pertinent evidence in his possession that 
is not already of record.

2.  The veteran should be afforded a VA 
dermatology examination.  The purpose of 
the examination is to determine if there 
is any skin disability that is 
compensably disabling as a result of 
service-connected residuals of a right 
wrist fracture, such as, but not limited 
to, any scars where hardware was present 
to treat the initial fracture.  The 
claims file and a copy of this remand 
should be provided to the examiner prior 
to the examination.  The examiner's 
findings should be consistent with the 
regulations found at 38 C.F.R. § 4.118 as 
set forth both before and after August 
2002.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran should be furnished with a SSOC 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should include both the prior and amended 
regulations used to evaluate disabilities 
of the skin.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

